Citation Nr: 0937799	
Decision Date: 10/05/09    Archive Date: 10/14/09

DOCKET NO.  05-37 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma


THE ISSUES

1. Entitlement to service connection for hearing loss.

2. Entitlement to service connection for tinnitus.

3. Entitlement to service connection for dizziness, to 
include as secondary to bilateral hearing loss.

4. Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
frozen feet.

5. Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
migraine headaches.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America
WITNESSES AT HEARING ON APPEAL

Appellant and Wife


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel


INTRODUCTION

The appellant served on active duty from April 1955 to March 
1957.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from February and May 2004 and February 
2005 rating decisions of the RO in Muskogee, Oklahoma, which 
denied the above claims and petitions to reopen.  

The appellant and his wife testified before the undersigned 
at a June 2006 videoconference hearing.  A transcript has 
been associated with the file.

The Board remanded this case in July 2007.  It returns now 
for appellate consideration.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

The duty to assist includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim, as defined by law.  The case of 
McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an 
examination is required when (1) there is evidence of a 
current disability, (2) evidence establishing an "in-service 
event, injury or disease," or a disease manifested in 
accordance with presumptive service connection regulations 
occurred which would support incurrence or aggravation, (3) 
an indication that the current disability may be related to 
the in-service event, and (4) insufficient evidence to decide 
the case.

The appellant reports noise exposure while serving with a 
field artillery unit.  The appellant reports he was 
transferred to become a cook afterwards, which is the MOS 
appearing on his DD 214.  The appellant is competent to 
testify to inservice noise exposure.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. 
Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing 
lay evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous 
medical evidence).  The appellant's medical records indicate 
current diagnoses of bilateral hearing loss and tinnitus.  
The appellant's service treatment records are missing.  The 
appellant currently claims that his current bilateral hearing 
loss and tinnitus are attributable to this noise exposure.  
There has been no development regarding the appellant's post-
service noise exposure and onset of his bilateral hearing 
loss or tinnitus in the record.  The appellant was not 
provided a VA examination pursuant to his claims.  The Board 
concludes that an examination is warranted pursuant to VA's 
duty to assist.  See McLendon, supra.

Since resolution of the dizziness claim is dependent, at 
least in part, on the outcome of the claims for bilateral 
hearing loss and tinnitus, a decision by the Board on the 
appellant's dizziness claim would at this point be premature.  
See Harris v. Derwinski, 1 Vet. App 180, 183 (1991) (two 
issues are "inextricably intertwined" when a decision on 
one issue would have a "significant impact" on a veteran's 
claim for the second issue).  The Board will defer 
consideration of the dizziness claim at this time.  

The Board is also obligated by law to ensure that the RO 
complies with its directives; where the remand orders of the 
Board are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance.  Stegall v. West, 11 
Vet. App. 268 (1998).  

In the July 2007 remand, the Board observed that the February 
2005 rating decision indicates that service connection for 
headaches and frozen feet was denied as no new and material 
evidence had been submitted.  The 2005 rating decision 
indicates that the last final rating of record with regard to 
the headache and frozen feet claims is dated in 1996.  No 
mention was made of an unappealed September 2003 rating 
decision, which determined that no new and material evidence 
had been submitted to reopen the claims for service 
connection for frozen feet and headaches.  After identifying 
an additional error, the Board remanded in part for a new 
duty to assist letter, issued to the appellant, informing him 
of the need to submit new and material evidence to reopen his 
claim, compliant with the Court's decision in Kent v. 
Nicholson, 20 Vet. App. 1 (2006), in that it should inform 
him of what evidence would be necessary to substantiate that 
element or elements required to establish service connection 
that were found insufficient in the previous denial of 
September 2003.

Instead, the AMC sent the appellant a letter which again 
relied on the 1996 rating decision as the prior final denial.  
As this is in clear contravention of the Board's direction, 
the frozen feet and migraine headache petitions are remanded 
again.  See Stegall, supra.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Provide to the appellant all 
notification action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000), with respect to these petitions to 
reopen, which inform the appellant of the 
grounds of his prior final denial on these 
claims in September 2003.  Any notice 
given, or action taken thereafter, must 
comply with current, controlling legal 
guidance.

2.  Schedule the appellant for VA 
examinations to determine whether the 
appellant's bilateral hearing loss or 
tinnitus is as likely as not etiologically 
related to the appellant's complained of 
inservice noise exposure.  The entire 
claims folder and a copy of this REMAND 
must be made available to the physician.  
All indicated studies should be conducted, 
and the results reviewed before the final 
opinion.  

It would be helpful if the examiners would 
use the following language, as may be 
appropriate: "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is a less than 50% likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiners should 
provide a complete rationale for any 
opinion provided.

3.  Then, the RO should readjudicate the 
claims on the merits.  If the benefits 
sought are not granted, the appellant and 
his representative should be furnished a 
SSOC and afforded a reasonable opportunity 
to respond before the record is returned 
to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claim, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



